295 S.W.3d 232 (2009)
James MORGAN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92185.
Missouri Court of Appeals, Eastern District, Division Four.
October 20, 2009.
Jessica M. Hathaway, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Jayne T. Woods, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER, III, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
James Morgan (Movant) appeals from the motion court's denial, following an evidentiary hearing, of his Rule 24.035 motion for post-conviction relief. Movant claims that he received ineffective assistance from his plea and sentencing counsel, who represented Movant when he pled guilty to burglary in the first degree, in violation of Section 569.160. Movant was sentenced to eight years in prison. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).